DETAILED ACTION
Information Disclosure Statement
The information disclosure statement has been received and considered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the actuator capable of ‘relocating the movable mass’, as claimed in claims 1 and 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because numeral 22 has been utilized to identify two different structures in figure 1.  .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: Page 4 note numeral 22 has been utilized twice – to refer to a distributing machine and to identify the wheels.  Page 5 around line 17 it appears mass 42 should be mass 44.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1,8 it is unclear how the ‘actuator 40,46 functions as claimed since only a part of it (minus the actuator 48) has been shown in figure 1 at 40.  How does the actuator 46 move the mass 44?  What type of actuator in the art is this?  Applicants could provide a photograph(s) in their response to this action of of such an actuator(s).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1,3,8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pivac U.S. 2021/0291362 in view of DE 102008007312.
Regarding claims 1,8 Pivac shows an active anti-vibration system that can be used with a robot system.  Note the controller at 130 and the linear actuators (571.1-571.3) in figure 5 and 871.1,872.1 in figure 8.  The movable masses are at 572.1-572.3 and 871.2,872.2. See the operation explained in paragraph 0110.  As explained in paragraph 0136 the control system can be used to actuate the actuators.  As explained in paragraphs 0271-0275 and 0285 this system can be used in different applications.
Lacking in Pivac is a specific application of using the device with an agricultural machine.
The reference to DE ‘312 shows such a machine.  Note the vibration dampers in figure 4 at 12,14 and in figures 5,6 at 17 for the boom.
Given the discussion in paras 0271-0275 and 0285 in Pivac one having ordinary skill in the art before the time the invention was effectively filed would have found it obvious to have used the actively controlled vibration damping system of Pivac with an agriculture machine as taught by DE ‘312 to offer more precise vibration control of the boom over a passive system.  The linear actuators/mass system in Pivac could be substituted for the dampers at the ends of the boom in DE ‘312.
Regarding claim 3, as modified above, Pivac meets the claimed requirements.
Claim(s) 4,5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pivac/DE ‘312 as applied to claim 1 above, and further in view of Hamaguchi et al U.S. 2019/0383345.
Claim 4 Pivac lacks specifically showing the actuator is driven in phase opposition to the vibrations of the boom.
However driving actuators in this manner to counteract vibrations is well known in the art.
See Hamaguchi et al. paras 0003 and 0033.
One having ordinary skill in the art before the time the invention was effectively filed would have found it obvious to have driven the actuators in Pivac in phase opposition to the incoming vibrations imparted to the boom simply to counteract a predetermined set of vibrations to the boom, as desired by the design engineers.
Regarding claim 5 since Pivac indicates inertial sensors can be used in the system it would have been obvious to have used an acceleration sensor to provide a signal to the actuator(s) indicative of vibrations of the boom.
Claim(s) 2, 6,7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pivac/DE ‘312 as applied to claim 1 above, and further in view of Houston et al. U.S. 2006/0290662.
Regarding claims 2,6,7 Pivac, as modified, lacks specifically describing the movement of the masses.
Houston shows a vibration device for haptic feedback (i.e. device in which force sensations are felt by the user) and indicates at least in paras 0218 and 0253 the system can be applied in different applications.  Note the actuators at 242,244,286,284 and masses 246,248,286,288.  As stated in para 0244 the actuators can be controlled to move the masses forward and backward.
Given that the actuators in Pivac may be employed in different orientations one having ordinary skill in the art before the time the invention was effectively filed would have found it obvious to have driven the actuators to move the masses, as claimed, for the reasons above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123. The examiner can normally be reached 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



6/21/22